DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of no statutory double patenting as being unpatentable over claims 1, 21, of U.S. Patent No. 11,080,993. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 21, of U.S. Patent No. 11,080,993 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0373609) in view of Mueck et al. (US 2019/0051151).
   Regarding claims 1, 9, 12, 20, 27, Kim discloses a device, comprising: a memory (page 11, [0136]); and one or more processors, coupled to the memory (page 11, [0136]), configured to: receive a message from a roadside unit (RSU) or a vehicle (page 8, [0100-0101]). 
  Kim discloses all the limitations set forth above but fails to explicitly disclose identify context information that indicates an obstruction associated with the vehicle; determine a vulnerability measure based at least in part on the context information; and cause, based on the vulnerability measure, a notification associated with the message to be rendered.
 However, Mueck discloses identify context information that indicates an obstruction associated with the vehicle (page 2, [0034-0038]); determine a vulnerability measure based at least in part on the context information (page 2, [0037-0038]); and cause, based on the vulnerability measure, a notification (warning) associated with the message (information) to be rendered (page 2, [0037-0038]).
   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Mueck within the system of Kim in order to improve road safety thereby enhancing the reliability of the system.

 Regarding claims 2, 13, 21, 28, Kim discloses wherein the obstruction is between the device and the 

vehicle (fig. 1).


 Regarding claim 3, Kim and Mueck disclose all the limitations set forth in claim 1 and Mueck further discloses  wherein the obstruction is a building (page 4, [0088]). 
 Regarding claim 4, Kim discloses wherein the one or more processors, to identify the context information, are configured to: determine the context information based on one or more of location information or mapping information (page 2, [0034-0037]).
 Regarding claims 5, 14, 22, 29, Kim discloses  wherein the vulnerability measure indicates that a vulnerable roadside user (VRU), associated with the device, vulnerable to the vehicle (page 2, [0037-0038]). 
 Regarding claim 6, Kim discloses wherein the device is a vulnerable roadside user (VRU) device that includes one or more of a user equipment (UE) or a wearable device (page 2, [0037-0038]).
  Regarding claims 7,  15, 23, 30,  Kim discloses wherein the context information further indicates a level of ambient noise (sound in page 12, [0147]).
 Regarding claims 8, 16, 24, Kim discloses  wherein the level of ambient noise is around a vulnerable roadside user (VRU) associated with the device (page 4, [0047]).
 Regarding claims 10, 25,  Kim discloses wherein the one or more processors, to cause the notification associated with the message to be provided, are configured to: render, when the vulnerability measure is associated with a first risk, the notification on an output component of the device, or send, when the vulnerability measure is associated with a second risk, at least a portion of the message to a wearable device for the wearable device to render the notification, and wherein the second risk is higher than the first risk (page 3, [0046]).
 Regarding claim 11, Kim discloses wherein the message is a first vehicle to everything (V2X) message, and wherein the one or more processors are further configured to: receive a second V2X message from the RSU or the vehicle; and cause a wearable device to render a second notification associated with the second V2X message (page 3, [0038]).
  Regarding claim 17, Kim and Mueck disclose all the limitations set forth in claim 1 and Mueck further discloses determining a notification profile based at least in part on the vulnerability measure,
wherein the notification associated with the message is caused to be rendered based on the notification profile (page 2, [0037-0038]).
 Regarding claim 18, Kim discloses wherein causing the notification associated with the message to be provided comprises one of: rendering, when the vulnerability measure is associated with a first risk, the notification on an output component of the device, or sending, when the vulnerability measure is associated with a second risk, at least a portion of the message to a wearable device for the wearable device to render the notification, and wherein the second risk is higher than the first risk (page 3, [0045-0046]).
 Regarding claims 19, 26, Kim discloses wherein the message is a first vehicle to everything (V2X) message, and wherein the method further comprises: receiving a second V2X message from the RSU or the vehicle; and causing a wearable device to render a different notification associated with the second V2X message (page 3, [0038, 0046-0047]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vijaya Kumar et al. (US 10,741,070) discloses method…………sharing.
Philosof et al. (US 2018/0090005) discloses method and apparatus…….avoidance.
Craig (US 2011/0267222) discloses location…… and systems.
Moubayed et al. (US 2021/0127241) discloses method for service……..system.
Kahtava et al. (US 2018/0295481) discloses telecommunications apparatuses and methods.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
November 12, 2022

                                                                                      /DANIEL PREVIL/                                                                                      Primary Examiner, Art Unit 2684